STATE OF VERMONT

                               ENVIRONMENTAL COURT

                                                   }
In re: Appeal of Lussier                           }      Docket No. 121‐6‐05 Vtec
        (Rt. 114 Gravel Pit ‐ Lyndon)              }
                                                   }

     Decision and Order on Appellant‐Applicants’ Motion for Summary Judgment
                           and Motion to Strike Affidavits

       Appellant‐Applicants Roger and Evelyn Lussier appealed from a decision of the

District 7 Environmental Commission (District Commission) denying their Act 250 permit

application  for  a  gravel  pit  extraction  operation  in  Lyndon,  Vermont.    Appellant‐

Applicants are now represented by Tiffany L. Young, Esq.;  the Vermont Agency of Natural

Resources (ANR) is represented by Catherine Gjessing, Esq.; the Land Use Panel of the

Vermont Natural Resources Board is represented by Melanie Kehne, Esq.

       Appellant‐Applicants  moved  for  summary  judgment  on  Question  5  of  their

Amended Statement of Questions, regarding whether their application should be granted

by operation of law due to what they characterize as “inordinate delay” in the issuance of

a  decision  by  the  District  Commission.  Appellant‐Applicants  also  moved  to  strike  the

affidavits of ANR District Fisheries Biologist Len Girardi, and ANR River Management

Engineer Barry Cahoon.



Motion to Strike

       Appellant‐Applicants  move  to  strike  the  affidavits  of  ANR  District  Fisheries

Biologist Len Girardi and ANR River Management Engineer1 Barry Cahoon.  Each affidavit



       1
          The position was formerly entitled “Stream Alterations Engineer.”

                                              1
contains a brief description of the affiant’s position and a statement that his responsibilities

include the review of Act 250 applications to assess the “potential impacts of proposed

development”  within  that  affiant’s  area  of  responsibility.    Neither  affidavit  includes  a

resume of the affiant’s education or experience in his respective field.  Paragraph 3 of each

affidavit includes the statement that “[t]he comments and concerns that I expressed with

respect  to  Application  #7C1152  are  accurately  represented  in  the  District  Commission

Decision,” and that “[t]hese concerns remain accurate today based on the information I

have received to date” regarding Appellant‐Applicants’ proposed extraction activity.

       Appellant‐Applicants  move  to  strike  the  affidavits  on  the  grounds  that  neither

individual  has  expressed  any  opinions  in  the  terms  necessary  for  admission  of  expert

testimony, and arguing that the fact that they may have ‘concerns’ is not relevant.  The

Motion to Strike the affidavits is DENIED in Part, as to paragraphs 1 and 2 and the first

sentence of paragraph 3 of each affidavit, but is GRANTED in Part only as to the second

sentence of paragraph 3 of each affidavit.  

       In the context of the motions for summary judgment on Question 5 of the Amended

Statement of Questions, the allowed portions of the affidavits are not submitted for the

truth of the affiants’ comments or concerns, but instead are submitted to establish what the

affiants’ comments and concerns were, and the dates on which they were submitted to the

District  Commission.    The  legal  issue  before  the  Court  on  summary  judgment  is  not

whether Appellant‐Applicant’s permit should be granted on its merits; that is, whether it

qualifies under the Act 250 criteria for approval, but whether the uncontested sequence of

events should result in the approval of the permit by operation of law, due to delay.  If and

when we reach the merits of the application, those witnesses may be called to testify about

the merits of the proposal, and we would take up any issues regarding their expertise at

such time as it is put in issue at the trial.  



                                                  2
Motion for Summary Judgment

       The following facts are undisputed unless otherwise noted.

       Appellant‐Applicants Roger and Evelyn Lussier own a gravel pit and commercial

gravel  extraction  operation  located  on  approximately  one  hundred  acres  of  land  (“the

property”) adjacent to Vermont Route 114 in the Town of Lyndon.

       In 1985, the Act 250 District 7 Coordinator2 (District Coordinator), wrote a letter to

confirm his then‐recent conversation with Appellant‐Applicant Roger Lussier regarding

the gravel pit “being operated off Route 114 in Lyndon across the river from the town

garage.”  The letter stated the District Coordinator’s opinion that “the pit is a ‘pre‐existing’

operation which is exempt from Act 250,” but noted that “a substantial change to the pit

may trigger an Act 250 review at some point in the future.” The letter described the types

of increases in the size of the excavated area or the rates of excavation that might constitute

a “substantial change,” and advised that Mr. Lussier should contact the office if at any time

he anticipated such an increase.

        In 1995, Appellants opened a new pit on the property, located approximately one‐

quarter mile northerly of the pre‐existing pit described in the 1985 letter, and adjacent to

the West Branch of the Passumpsic River, between the river and a Class II wetland.  Some

excavation occurred within fifteen feet of the river.

       On August 10, 2001, the District Coordinator3 issued a Notice of Alleged Violation

to Appellant‐Applicants for “opening a gravel pit operation without an Act 250 permit.”

The  Notice  of  Alleged  Violation  contained  compliance  directives  which  required

Appellant‐Applicants to cease all gravel extraction and operation at the site until an Act 250



       2
          At that time, Craig Whipple.
       3
           At that time and through the remaining events described in this motion, Charles
J. (Chuck) Gallagher.

                                               3
permit application had been filed, to file such an application no later than4 September 7,

2001,  to  immediately  reclaim  the  stream  bank  in  accordance  with  directions  from  the

District Coordinator, to complete an emergency berm (to protect exposed tree roots along

a  portion  of  the  stream  bank)  by  August  24,  2001,  and  to  enter  into  an  Assurance  of

Discontinuance as prepared by the District Coordinator.

       On  March  25,  2002,  the  District  Coordinator  issued  a  Project  Review  Sheet  to

Appellant‐Applicants; it contained a notice that “[t]his is a jurisdictional opinion based on

available information,” and that “[a]ny notified party . . . may appeal to the Environmental

Board  (Act  250)  within  30  days  of  the  issuance  of  this  opinion.”    It  asserted  Act  250

jurisdiction based on the “annual mining of thousands of yards of gravel at a new distinct

site on a tract of land in Lyndon, Vermont.  Site opened roughly three years ago, adjacent

to the river, involves steep slopes.” 

       The  District  Coordinator  sent  the  Project  Review  Sheet  to  Appellant‐Applicants

under cover of a two‐page letter also dated March 25, 2002, outlining the history of the site,

the  work  done  in  the  fall  of  2001  to  stabilize  the  site  and  to  “insure  that  the  gravel

stockpiled on site could continue to be accessed by the towns that have contracted with

you.”    It  alluded  to  an  on‐site  inspection  and  meeting  held  on  March  13,  2002,  and  to

Appellant‐Applicants’ “concern that Act 250 might not apply” to the property.  It outlined

the District Coordinator’s reasoning for believing that Act 250 jurisdiction attached when

the “new, separate and distinct operation” was opened.

       The  March  25,  2002  letter  reiterated  Appellant‐Applicants’  right  to  appeal  the

jurisdictional  opinion  to  the  Environmental  Board,  and  described  the  other  options


       4
          As of their entry into the Assurance of Discontinuance nearly three years later, in
June of 2004, they had complied with all the directives of the Notice of Alleged Violation;
however, their first filing of an application for the Act 250 permit appears to have occurred
in May of 2002.

                                                  4
discussed at the March 13, 2002 meeting, including “filing for an Act 250 permit, in which

case you would need to develop an accurate site plan and reclamation plan for the site, or

filing for an Act 250 permit while at the same time, appealing jurisdiction.”  The letter

closed  with  a  reminder  that  the  “attached  jurisdictional  opinion  (PR  Sheet)  must  be

appealed within 30 days should you decide to file an appeal.

       Appellant‐Applicants  did  not  appeal  the  March  25,  2002  jurisdictional  opinion.

Instead,  on  May  23,  2002,  Appellants  filed  application  #7C1152  for  an  Act  250  permit.

Neither the application nor the attached exhibits (listed at page 7 of the decision on appeal

in  the  present  case)  have  been  provided  to  the  Court  in  connection  with  the  pending

motions.   From that listing, it appears that two contour maps, prepared in April of 2002

by Appellant‐Applicants’ engineer Donald Grady, accompanied the application.  On June

18,  2002,  the  District  Commission  conducted  a  site  visit  and  a  hearing  on  Appellant‐

Applicants’ permit application.  Written comments of the “ANR Review Committee” dated

June 18, 2002, were also received as an exhibit but have not been provided to the Court in

connection with the present motions; we cannot determine whether these 2002 comments

included comments from Mr. Cahoon or from Mr. Girardi. 

       On  July  11,  2002,  the  District  Commission  issued  a  Hearing  Recess  Order.    It

described the “unusually difficult site;” the erosion and siltation of the site during recent

storm events, including that two sections of the haul road had been “blown out” by flood

water;  the  surrounding  wetlands;  and  the  location  of  the  gravel‐containing  esker

surrounded by the river itself or by the old riverbed “which holds and carries water during

storm  events.”    The  2002  Hearing  Recess  Order  informed  Appellant‐Applicants  that,

“should they wish to proceed with the application,” certain specified “additional minimum

information will be required.”  The order required the additional information to be filed

within sixty days, unless an extension were to be requested in writing on or before the

sixtieth day, and warned that “if the hearing is not reconvened, the Commission will set

                                                5
a date for adjournment and issue a final decision based upon the record and following a

full deliberation of the issues.”  It also advised Appellant‐Applicants that if they were to

elect not to pursue a permit to operate, the Commission would “accept a site restoration

plan for review and approval.”

        The required additional minimum information was listed in detail and consisted of

seven  items:  (1)  a  report  and  site  plan/map  from  a  qualified  hydrologist  or  engineer

experienced in stream and hydrodynamics, identifying the flood plain and floodway areas

and assessing the future hydrologic and site impacts that could occur from past and future

excavation as proposed, as well as an assessment of the final reclamation plan, potential

flood water impacts from the plan, and the proposed final site reclamation; (2) a detailed

site reclamation plan; (3) a detailed stream bank restoration plan; (4) a complete wetlands

delineation by a wetlands specialist identifying all Class II and Class III wetlands and

mapping the 50‐foot buffers to those wetlands on the site plan; (5) an integrated operations

site plan reflecting all wetlands, flood plain, and floodways, and showing 50‐foot and 100‐

foot buffers to the river and 50‐foot buffers to all on‐site wetlands; (6) a detailed operations

plan and detailed narrative identifying all areas to be utilized for excavation, storage of

materials, haul roads, crushing, and topsoil and stump piles;  and (7) a reclamation plan

outlining the final site contours, revegetation, elevations, and restoration, with a narrative

analysis of how the site will function and remain stable during future storm and flood

events.

        By issuing the 2002 Hearing Recess Order the District Commission did not close the

hearing at that time, but rather recessed it to allow Appellant‐Applicants to complete the

application  to  allow  it  to  be  ruled  on  on  its  merits  by  the  District  Commission.    If  the

District Commission had closed the hearing after the June 2002 hearing and site visit, it

would have had to have denied the application due to the lack of the required information

listed in the 2002 Hearing Recess Order. 

                                                   6
       Appellant‐Applicants did not supply any of the requested information, reports or

plans,  nor  did  they  request  an  extension  of  time  by  the  September  2002  deadline.

Accordingly, the District Coordinator pursued the enforcement process begun by the 2001

Notice of Alleged Violation.

       On  March  8,  2004,  Appellant‐Applicants’  engineer,  Donald  Grady,  submitted a

revised contour map.  On June 1, 2004, Appellant‐Applicants entered into an Assurance of

Discontinuance with the Environmental Board, settling the Act 250 violations at the site

and recognizing that Appellant‐Applicants had complied with the directives of the August

2001  Notice  of  Alleged  Violation  and  had  not  extracted  gravel  from  the  site  since

complying with those directives.  

       The Assurance of Discontinuance was entered as an order of the Environmental

Court (the Assurance Court Order) on June 11, 2004, as Docket No. 90‐6‐04 Vtec.  It laid out

the future steps to be taken by Appellant‐Applicants, including establishing an escrow

fund  or bond to ensure reclamation of the site, and providing the District Commission

with the necessary information required by the 2002 Hearing Recess Order so that it could

proceed  to  consider  the  permit  application  on  its  merits.    It  required  the  proposed

reclamation  plan  to  be  consistent  with  the  requirements  outlined  in  the  2002  Hearing

Recess Order and required it “to be developed in consultation with the appropriate staff

of [the] Agency of Natural Resources.”  The Assurance Court Order allowed Appellant‐

Applicants, upon establishing the escrow or posting the bond, to proceed to crush and sell

stone that had been previously extracted.  On June 10, 2004, Appellant‐Applicant Roger

Lussier established the escrow account.

       The Assurance Court Order required Appellant‐Applicants to “continue to use their

best efforts to gain an Act 250 permit for the Project,” and required them to submit “[a]ll

additional information and materials required” by the 2002 Hearing Recess Order by July

15, 2004, “so that the reclamation plan may be reviewed in concert with future excavation

                                               7
plans.”

       On June 24, 2004, Appellant‐Applicants’ engineer, Donald Grady, resubmitted the

April 2002 contour map and submitted two new large, hand‐drawn maps dated June 15,

2004, entitled “Reclamation Plan” and “Operations Plan.”  On August 5, 2004, the District

Commission reconvened the hearing and held a second hearing on the application.

       The  Assurance  Court  Order  had  required  the  proposed  reclamation  plan  to  be

“developed  in  consultation  with  the  appropriate  staff  of  [the]  Agency  of  Natural

Resources.”  In any event, ANR comments are filed on Act 250 applications of concern to

the ANR, as may be seen from the fact that ANR “Review Committee” comments were

submitted in connection with the 2002 hearing.  Accordingly, soon after the August 5, 2004

hearing, on August 9, 2004, ANR Stream Alterations Engineer Barry Cahoon submitted

written comments by email on the plans submitted by Appellant‐Applicants in support of

the  application,  and  on  August  12,  2004,  ANR  District  Fisheries  Biologist  Len  Girardi

submitted written comments on the plans submitted by Appellant‐Applicants in support

of the application.  The Commission staff sent copies of these comments to Appellant‐

Applicants in accordance with its general practice.

       As described in the decision on appeal, Mr. Cahoon’s comments noted that “the site

is constrained by wetlands, wetland buffers,  the river and stream buffers essentially on all

four  sides,”  and  expressed  concerns  regarding  proposed  roads  in  the  riparian  buffer,

inadequate erosion control, and inadequate control of or planning for lateral migration of

the  river  channel.    As  described  in  the  decision  on  appeal,  Mr.  Girardi’s  comments

expressed concerns regarding proposed roads to be constructed on both sides of the river;

the lack of screening for the project; and the impacts of dust, erosion, sedimentation, and

potential bank failure on the trout population and other aquatic biota of the river.

       In response to these comments, on about September 1, 2004, Appellant‐Applicants’

engineer,  Donald  Grady,  submitted  a  revised  “site  operations  and  sequencing  plan,”

                                               8
consisting  of  revisions  to  the  two  plans  submitted  on  June  24,  2004.    The  District

Coordinator sent copies of or showed the plans to Mr. Cahoon and Mr. Girardi, as the

engineer’s submittal did not reflect whether he had sent anyone a copy.

       Appellant‐Applicant  Roger  Lussier  inquired  of  the  District  Coordinator  on

September 15, 2004 about the expected timing of the District Commission’s decision, as he

planned to bid on providing material from the pit to municipalities in the winter of 2004‐

2005.  In response to that inquiry, on September 16, 2004, the District Coordinator wrote a

letter to Appellant‐Applicant Roger Lussier reiterating that he could crush and remove

previously extracted material under the Assurance Court Order, but that he should not bid

on jobs to sell newly excavated material until an Act 250 permit decision had been reached.

He stated that the “District Commission has not yet had time to deliberate on the plan

changes submitted on September 2nd by your engineer Don Grady.  Whether or not these

changes satisfy the expressed concerns of the Agency of Natural Resources as outlined in

letters from Barry Cahoon and Len Gerardi is yet to be seen.”  He stated that he would get

back to Mr. Lussier by the following Friday with “a comprehensive status report if not a

final decision.”

       On September 21, 2004, ANR Stream Alterations Engineer Barry Cahoon submitted

written comments by email on the revised plans submitted by Appellant‐Applicants on or

about September 1, 2004.   Mr. Cahoon expressed his continuing concern regarding the lack

of detail provided, and gave specific comments on the proposed construction of a road that

would entail a significant cut into the embankment; the placement of settling ponds within

the 75‐foot riparian buffer; the volume and dimension calculations for the capacity of the

“hole in the southeast corner;” the overburden volume calculations; a proposed berm to

prevent the migration of the river channel; a proposed equalizer pipe under the pit road

and whether it would require other permits; and certain confusing notes on the plans.  The

Commission staff sent copies of these comments to Appellant‐Applicants in accordance

                                               9
with its general practice.

       Thus, as of late September 2004, Appellant‐Applicants, or at least their engineer,

knew that their submittals did not satisfy the 2002 Hearing Recess Order, and knew that,

to  comply  with  the  Assurance  Court  Order,  at  least  the  reclamation  plans  had  to  be

developed  in  consultation  with  the  ANR  staff.    Appellant‐Applicants,  or  at  least  their

engineer, knew that they were being given repeated opportunities to come in with more

information and more complete plans, and availed themselves of that opportunity.

       However,  rather  than  submitting  more  complete  engineering  information

addressing the Cahoon and Girardi issues, Appellant‐Applicants must have contacted their

state senator Bernier L. Mayo, as he wrote a letter to the District Coordinator received on

October 26, 2004, complaining of the delay in the issuance of the Act 250 permit.  The

District Coordinator responded the following day by a three‐page letter to Senator Mayo.

The letter explained the context of the permit application as an after‐the‐fact application

to resolve a violation, that Mr. Lussier had had approval all along to crush and sell the

already‐excavated material, and that the District Coordinator had sought site reclamation

rather than a substantial penalty, even though the removal of material within the riparian

buffers would not have been allowed if a permit had been sought before the material had

been excavated.  He explained the site difficulties and the difficulties with obtaining the

“application materials requested but never received.”  The District Coordinator concluded

his letter by stating that, “[g]iven my Commission’s past success in tough circumstances,

I have been reluctant to close this file,” but that he had spoken to Appellant‐Applicant

Roger Lussier that morning and “alerted him that we would be sending him a decision

denying  the  application  for  further  extraction  at  this  site.”    He  characterized  the

conversation as a “good conversation” and that he had “agreed to help [Mr. Lussier] go

over his responsibilities for continued site reclamation” and his appeal rights “should he

choose to explore this option.”  

                                               10
       District Coordinator Gallagher recalled generally that he had one or more additional

conversations  with  Mr.  Lussier,  Mr.  Lussier’s  assistant  Dave  Turner,  or  Appellant‐

Applicants’ engineer Donald Grady after October 27, 2004, from which he understood that

Appellant‐Applicants  “felt  that  they  could  provide  additional  information  that  could

satisfy the Commission’s concerns for the project” and wished to do so.  However, in fact

Appellant‐Applicants  provided  no  additional  information  to  the  Commission    after

October  27,  2004.    Appellant‐Applicants  did  not  respond  to  the  review  and  written

comments submitted by Mr. Cahoon on September 21, 2004 or submit anything other than

the September 1,  2004  plan  revisions in response to the  review  and  written  comments

submitted by Mr. Girardi.

       The District Commission closed the  hearing, concluded its deliberations, and issued

its decision denying the application on May 27, 2005.  The denial was based on the ground

that Appellant‐Applicants had “failed to show how continued excavation of the site for

gravel  extraction  can  proceed  without  further damage  and undue  impact on the  West

Branch  of  the  Passumpsic  River  and  adjoining  wetlands.”    In  issuing  its  denial,  the

Commission noted that “our original [2002] Recess Order request for information on the

site from a qualified hydrologist was never met.  Nor has the Applicant presented the

wetlands delineation from a wetlands specialist.  To date, like the ANR reviewers, we are

disappointed  with  the  level  of  detail  of  both  the  operations  plans  and  the  proposed

reclamation plans.”   



       Appellant‐Applicants  argue  that this  Court should  impose a so‐called “deemed

approval” remedy under 10 V.S.A. §6085(f) in the circumstances of the present case.   They

argue  that  the  decision  had  actually  been  made  by  the  District  Commission  as  of  the

District Coordinator’s October 27, 2004 letter, so that seven months elapsed between the

conclusion of deliberations and the issuance of the written decision.  

                                               11
       Section  §6085(f) states in full:

        A hearing shall not be closed until a commission provides an opportunity
       to all parties to respond to the last permit or evidence submitted.  Once a
       hearing has been closed, a commission shall conclude deliberations as soon
       as  is  reasonably  practicable.    A  decision  of  a  commission  shall  be  issued
       within 20 days of the completion of deliberations. 


       In fact, the District Commission did not officially close or adjourn its hearing until

May of 2005, when it registered its deliberations as having been concluded and issued its

written decision.  That is, after the October 27, 2004 letter, the District Commission held the

hearing open to allow Appellant‐Applicants the opportunity to respond to the Cahoon and

Girardi comments and to provide all the materials still missing, as required by the 2002

Hearing Recess Order and the 2004 Assurance Court Order.  In the context of the three‐year

effort  beginning  in  August  of  2001  to  encourage  Appellant‐Applicants  to  submit  the

necessary  supporting  materials  for  their  permit  application,  the  fact  that  the  District

Coordinator told Mr. Lussier in late October of 2004 that a decision would issue denying

the application carried the clear implication that it would be denied unless Appellant‐

Applicants  could  come  forward  with  the  missing  supporting  materials.    Appellant‐

Applicants understood this implication, as they or their engineer or agent expressed to the

District Coordinator their preference for avoiding such a denial and their ability and desire

to “provide additional information that could satisfy the Commission’s concerns for the

project.”   The hearing was held open for that purpose.  The fact that Appellant‐Applicants

failed to provide any additional information does not constitute undue or unwarranted

delay on the part of the Commission under 10 V.S.A. §6085(f).   

       Rather,  §6085(f)  requires  that  a  “hearing  shall  not  be  closed  until  a  commission

provides an opportunity to all parties to respond to the last permit or evidence submitted.”

The  last  evidence  submitted  to  the  Commission  (in  late  September  of  2004)  was  Mr.


                                                12
Cahoon’s  review  and  comments  in  response  to  Appellant‐Applicants’  revised  site

operations and sequencing plan.  The Commission was required by §6085(f) to provide

Appellant‐Applicants with an opportunity to respond to those comments, and did so. 

       After  giving  Appellant‐Applicants  more  than  six  months  to  provide  additional

information, it was reasonable for the Commission to close the hearing on May 27, 2005 and

proceed to conclude its deliberations and issue its decision.  The May 27, 2005 decision

specifically noted that Appellant‐Applicants had “failed to show how continued excavation

of the site for gravel extraction can proceed without further damage and undue impact on

the West Branch of the Passumpsic River and adjoining wetlands.”  If any delay occurred,

it occurred during the time that the hearing was kept open to allow Appellant‐Applicants

to supplement or amend their application.  The statute does not establish a time limit for

this; on the contrary, it requires the hearing to be kept open to provide an opportunity to

all  parties  to  respond  to  the  last  evidence  submitted.    §6085(f).    The  time‐limits  for

deliberations and the issuance of a decision do not begin to run until the hearing has been

closed.

       Even if the hearing was considered to have been closed as of the October 27, 2004

letter,  there  has  been  no  showing  that  the  District  Commission  failed  to  conclude

deliberations as soon as ‘reasonably practicable,’ that is, whether it did or could have or

should have deliberated on this application before May of 2005.  In any event, the statute

also does not establish a time limit between the closure of the hearing and the conclusion

of deliberations. §6085(f).  

       Moreover, even if the deliberations were considered to have been concluded as of

October 27, 2004, rather than on May 27, 2005, 10 V.S.A. §6085(f) does not specify any

necessary  consequence  for  failure  to  render  a  decision  within  twenty  days  after  the

completion of deliberations.  The language in 10 V.S.A. §6085(f) must be contrasted with

the deemed‐approval remedy expressly provided by the legislature with regard to zoning

                                                13
and subdivision review.   See In re Appeal of McEwing Services, LLC, 2004 VT 53; and see,

e.g., 24 V.S.A. §4464(b)(1) ( the appropriate municipal panel “shall adjourn the hearing  and

issue a decision within 45 days after the adjournment of the hearing, and failure of the

panel to issue a decision within this period shall be deemed approval and shall be effective

on the 46th day.)

       As explained in In re Mullenstein, 148 Vt. 170, 173‐74 (1987), it is generally well

accepted that a statutory time period is not mandatory unless it both expressly requires the

official action within a particular time period and specifies a consequence for failure to

comply with the provision.  In finding a time period not to be mandatory, the Court in

Mullenstein contrasted the statutory provision at issue with the example of the zoning

‘deemed approval’ provision, noting that “where the Legislature has intended a time limit

to be mandatory, it has clearly expressed that intent.” 148 Vt. at 174.

       In  Act 250,  as compared with the  municipal zoning  and  subdivision permitting

process,  the  legislature  did  not  specify  a  consequence  for  failure  to  comply  with  the

provision of 10 V.S.A. §6085(f).  Nevertheless, the fact that the time limit in §6085(f) is not

mandatory does not render it meaningless.  If a District Commission failed to follow the

requirements of that section through “undue and unwarranted delay,” that delay might

constitute grounds for reversal.  See In re Wildlife Wonderland, Inc., 133 Vt. 507, 516 (1975);

In re Spencer, 152 Vt. 330, 341 (1989).  The court must determine whether the circumstances

of a particular case constitute undue and unwarranted delay.  Where such undue and

unwarranted delay is present, the harm to the applicant must then be “balanced against the

potential impact of the project on the environment and surrounding community.”  In re

Spencer, 152 Vt. at 341.

       As undue and unwarranted delay is not present, we do not reach a balancing of

harm in this case.  We note that, to reach that issue would require evidence from expert

witnesses on the potential impact of the project on the environment, to determine whether

                                               14
it  would  outweigh  the  harm  to  Appellant‐Applicants  from  the  seven‐month  delay,

especially in the context of their (or their engineer’s) own responsibility for the delay from

the June 2002 Hearing Recess Order to and through the date of the October 27, 2004 letter.



       Accordingly, based on the foregoing, Appellant‐Applicants’ Motion for Summary

Judgment is DENIED, and summary judgment is GRANTED to the Land Use Panel of the

Natural Resources Board that the application is not deemed to have been approved.  We

will hold a telephone conference (see enclosed notice) to discuss scheduling the remaining

issues in this appeal for trial.


       Done at Berlin, Vermont, this 13th day of April, 2006.




                              _________________________________________________
                                    Merideth Wright 
                                    Environmental Judge




                                             15